 489304 NLRB No. 61PERRELLA GLOVES1The Respondent has filed exceptions limited to the effects bargaining vio-lation and the limited backpay remedy, as provided in Transmarine Corp., 170NLRB 389 (1968), that was ordered by the judge.2We have modified the judge's remedy and recommended Order to reflectthe language customarily used by the Board in cases involving the
Transmarine remedy.Perrella Gloves/Jay Ruckel, Inc., d/b/a PerrellaGloves and Gloves Cities Area Joint Board,Amalgamated Clothing and Textile Workers
Union, and Amalgamated Clothing and Textile
Workers Union, Local 2486. Case 3±CA±15747August 27, 1991DECISION AND ORDERBYMEMBERSCRACRAFT, DEVANEY, ANDOVIATTOn March 27, 1991, Administrative Law Judge JoelP. Biblowitz issued the attached decision. The Re-
spondent filed exceptions and a supporting brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and brief and has de-
cided to affirm the judge's rulings, findings,1and con-clusions and to adopt the recommended Order as
modified.2AMENDEDREMEDYInsert the following at the end of the second para-graph of the judge's remedy.``In no event shall the sum paid to any of these em-ployees exceed the amount the affected employee
would have earned as wages from the date on which
employment ceased to the time the employee was re-
called, or secured equivalent employment elsewhere, or
on the date that the Respondent shall have offered to
bargain, whichever occurred sooner; provided, how-ever, that in no event shall this sum be less than what
these employees would have earned for a 2-week pe-
riod at the rate of their normal wages when last in the
Respondent's employ. Interest on all such sums shall
be paid in the manner prescribed in New Horizons forthe Retarded, 283 NLRB 1173 (1987).''ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified below and orders that the Respondent,
Perrella Gloves/Jay Ruckel, Inc., d/b/a Perrella Gloves,
Gloversville, New York, its officers, agents, succes-
sors, and assigns, shall take the action set forth in the
Order as modified.1. Substitute the following for paragraph 2(c).
``(c) On request, bargain with the Union as the ex-clusive representative of its employees in the above-de-
scribed unit about the effects of its decision to closeits facility and pay limited backpay to the unit employ-ees in the manner set forth in the amended remedy
section of this decision.''2. Substitute the attached notice for that of the ad-ministrative law judge.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
refuse to bargain collectively withGloves Cities Area Joint Board, Amalgamated Cloth-
ing and Textile Workers Union, and Amalgamated
Clothing and Textile Workers Union, Local 2486 (the
Union) as the exclusive representative of our employ-
ees in the following appropriate unit:All cutters, shavers, layers-off, operators and dayshands, excluding all other employees, executives
and supervisors as defined in the Act who are em-
ployed by the employer-members of Fulton Coun-
ty Glove Manufacturers, Inc. (the Association).WEWILLNOT
withdraw from the multiemployerbargaining unit except upon adequate written notice
given prior to the date set by the contract for modifica-
tion, or to the agreed-upon date to begin the multiem-
ployer negotiations, or at such other time we may law-fully withdraw.WEWILLNOT
refuse to sign and acknowledge thatwe are bound by the terms of the collective-bargaining
agreement between the Association and the Union, ef-
fective May 1, 1990.WEWILLNOT
fail and refuse to bargain with theUnion regarding the effects of the termination of our
Gloversville, New York operation.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
sign and acknowledge that we are boundby the terms of the collective-bargaining agreement be-
tween the Union and the Association effective May 1,
1990, and comply with the terms and conditions there-
of, both retroactively and for the balance of its term,
including making required payments to the Union.WEWILL
reimburse our employees for any loss ofwages and benefits they may have suffered as a result
of our failure to comply with the terms and conditions
of the above-described agreement with interest.WEWILL
, on request, bargain with the Union withrespect to the effects of our decision to terminate our
Gloversville, New York facility on the employees em- 490DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1Unless indicated otherwise, all dates referred to relate to the year 1990.ployed there, and reduce to writing any agreementreached as a result of such bargaining.WEWILL
pay to our unit employees who were em-ployed at our Gloversville, New York facility limited
backpay, plus interest, as required by the National
Labor Relations Board.PERRELLAGLOVES/JAYRUCKEL, INC.,D/B/APERRELLAGLOVESAlfred M. Norek, Esq., for the General Counsel.Lloyd Sokolow, Esq., for the Respondent.William Pozefsky, Esq. (Pozefsky, Bramley & Murphy), forthe Charging Party.DECISIONSTATEMENTOFTHE
CASEJOELP. BIBLOWITZ, Administrative Law Judge. This casewas heard by me on December 17, 19901in Albany, NewYork. The amended complaint and notice of hearing, which
issued on November 28 and was based on an unfair labor
practice charge and amended charges filed on July 5, August
13, and October 1 by Gloves Cities Area Joint Board, Amal-
gamated Clothing and Textile Workers Union, and Amal-
gamated Clothing and Textile Workers Union, Local 2486
(the Union), alleges that Perrella Gloves, Inc. (the Respond-
ent), violated Section 8(a)(1)and (5) of the Act by an un-
timely withdrawal from Fulton County Glove Manufacturers,
Inc. (the Association), and by failing and refusing to bargain
with the Union over the effects of its decision to terminate
unit operations at its facility in Gloversville, New York (the
facility). Respondent defends that its withdrawal from the
Association should be excused by its ``unusual cir-
cumstances''Ðits serious economic difficulties.On the entire record, including the briefs filed and my ob-servation of the witnesses, I make the followingFINDINGSOF
FACTI. JURISDICTIONThe Respondent, a New York corporation with its prin-cipal office located in Gloversville, New York, is engaged inthe manufacture and distribution of gloves. During the 12-
month period prior to August Respondent, in the operation
of its business, derived gross revenue in excess of $50,000,
of which an amount in excess of $50,000 was derived from
providing services to other enterprises directly engaged in
interstate commerce, and during the same period Respondent
purchased and received at the facility goods and materials
valued in excess of $50,000 which were shipped directly
from points located outside the State of New York. Respond-
ent admits, and I find, that it is an employer engaged in com-
merce within the meaning of Section 2(2), (6), and (7) of the
Act.II. LABORORGANIZATIONSTATUS
Respondent admits, and I find, that the Union is a labororganization within the meaning of Section 2(5) of the Act.III. THEFACTS
The Association is composed of employers engaged in themanufacture and/or sale of gloves. For approximately 20
years the Union has had collective-bargaining agreements
with the Association covering all cutters, shavers, layers-off,
operators and day hands, excluding all other employees, ex-
ecutives and supervisors as defined in the Act. Prior to the
events involved, the last such agreement was effective for theperiod May 1987 through April 30. On August 15, 1987 Jay
Ruckel and Lacrasia Duchein purchased Respondent from
one of the members of the Association.By letter dated October 2, 1987 Ruckel, as president,wrote to William Towne, the Union's manager:A new operation has been formed under the name ofJay Ruckel, Inc. d/b/a Perrella Gloves, Inc., 39 Union
Street, Gloversville, New York 12078 and this new cor-
porate entity purchased the Perrella Gloves, Inc. com-
pany at 39 Union Street, Gloversville, New York on
August 17, 1987.Jay Ruckel, Inc., d/b/a Perrella Gloves, Inc. is rec-ognizing [the Union] in honoring the collective bargain-
ing agreement dated May 1, 1987 through April 30,
1990, between [the Association] and [the Union], which
Perella Gloves is a signatory to.Jay Ruckel, Inc., d/b/a Perrella Gloves, Inc., the newentity, will continue the benefits, terms and conditions
of employment under the collective bargaining agree-
ment, and will credit employees with all seniority accu-
mulated as Perrella Gloves, Inc. employees.This letter was written on the stationary of Perrella Gloves,Inc. Towne testified simply that Ruckel sent him this letter.
Ruckel testified that when he arrived at the facility on Octo-
ber 2, 1987, he was handed this letter by his plant manager,
Vi Peake, who told him that it had been prepared by the
Union and that he had better sign it because there might be
a strike if he refused to do so. He signed it even though the
name on the letterhead, Perrella Gloves, Inc. was incorrect.
Towne testified that from October 2, 1987, to the present
time nobody from Respondent ever told him that this was an
incorrect name or claimed that the agreement had been exe-
cuted under fraud or duress.Between October 2, 1987, and about April 30, Respondentabided by the terms of the agreement with the exception of
the fact that while Respondent was deducting union dues
from the pay of its employees, it was often not transmitting
these amounts to the Union. By letter dated February 12 to
the Association and each of its members, including Respond-
ent, Towne wrote that the Union wished to meet to negotiate
a new collective-bargaining agreement to replace the agree-
ment which was to expire on April 30. Prior to sending this
letter, the Union received notification from one of these As-
sociation's members that it had been bought out and was
withdrawing from the Association and would bargain indi-
vidually. After it sent the letter, but prior to the commence-
ment of negotiations, it received notification from two other
members of the Association that they were withdrawing from
the Association and would bargain together. That left five
employers in the Association, including Respondent. The
first negotiating session took place on April 5; Towne, a
business agent and some officers were present on behalf of 491PERRELLA GLOVES2This accounting information contains a disclaimer that it is based upon``information that is a representation of management.'' We have not audited
or reviewed the accompanying financial statements and supplementary infor-
mation and, accordingly, do not express an opinion or any other form of assur-
ance on them.the Union. Robert Gray, the attorney for the Association waspresent together with a representative from each of the five
employer members; Peake was the representative present for
Respondent. At this meeting the parties simply exchanged
first proposals. The second bargaining session took place on
April 11 with the same parties present. At this session, in ad-
dition to some preliminary negotiations, Towne asked Gray:
``Are any of these companies losing money?'' He answered:
``No they are not.'' Peake, who was sitting next to Gray did
not say anything in answer to this question. The third meet-
ing took place on April 23 and was attended by the same
individuals except for the absence of the representative of
one of the Associations' members. The final session occurred
on April 30; Peake did not attend this session. At this session
a new collective-bargaining agreement between the Unionand the Association was entered into and ratified by the
union membership that evening.On May 4 the Union received a letter dated April 27 fromRespondent. The letter is addressed to the Association, with
copies to be sent to the Union as well as the remaining mem-
bers of the Association. The letter states:We are writing this letter to inform, you that effec-tive 5:00 p.m. on April 27, 1990, Jay Ruckel, Inc.,
d/b/a PERRELLA GLOVES has ceased all business op-
erations and terminated its employees.Therefore, PERRELLA GLOVES will no longer bea member of [the Association]. We will no longer par-
ticipate in labor contract negotiations, nor will we be a
party to any contract resulting therefrom.Towne testified that prior to the receipt of this letter hehad never been informed either that Respondent was ceasing
its operations, that it did not intend to be bound by the bar-
gaining between the Union and the Association, or that it
was withdrawing from the Association. Prior to the receipt
of this letter Respondent never informed the Union that its
difficult financial situation justified its withdrawal from the
Association nor did it request economic concessions or other
relief from the Union. The Union never consented to Re-
spondent's attempted withdrawal from the Association. In
fact, by letter dated May 7, Towne wrote to Ruckel, inter
alia:We reject your untimely notice to withdraw from theassociation and from multi-employer bargaining. It is
our position that you will be bound by the terms of the
collective-bargaining agreement negotiated between [the
Association] and this Union.Additionally, we demand that you bargain with usover the effects of your decision to terminate oper-
ations, including, but not limited to, severance pay, va-
cations, Christmas bonuses and all other matters relat-
ing to the severance or termination of employment of
those of your employees who are members of our col-
lective-bargaining unit.Please contact me promptly to arrange for mutuallyagreeable dates for negotiation.The Union has received no response from Respondent tothis letter and Respondent has never offered to bargain with
it over the effects of its ceasing operations. Towne was
aware, however, that Respondent was then employing sub-stantially fewer employees than it did 2 and 3 years earlier.In fact, he knew that at the time of the negotiations they em-
ployed only ``a handful'' of employees. Towne testified that
on or about May 1 he informed a reporter for a local news-
paper that Respondent was not a ``viable'' company and that
Respondent and one other of the Association members ``were
on their way out.'' That he knew ``from day one that we
were talking to only three companies,'' and he referred to
Respondent and the other company as ``two dead horses.''
Towne testified that he knew that Respondent owed the
Union a considerable amount for back dues deducted and
merchants told him that Respondent was not paying its bills,
and that is why he asked Gray on April 11 if any of the
members were losing money. If Respondent said that they
were losing money he would have had the right to look at
their books. However Gray said that nobody was losing
money. His reference to the ``two dead horses'' (Respondent
and another company whose president was indicted and sub-
sequently convicted of price fixing, causing the loss of jobs)
was meant to warn his members that the Association was
using these two companies to attempt to coerce them into
voting for a wage freeze.Respondent defends that its ``extreme financial hardship''constituted unusual circumstances permitting what would
otherwise be an untimely withdrawal from the Association.
In support of this defense Ruckel testified to a plethora of
debts and unfavorable business situations for Respondent.
When he and Duchein purchased Perrella Gloves, Inc. it em-
ployed approximately 65 employees. Due to the unexpected
loss of customers and the resulting lack of orders, by April
he had no employees and he and Duchein were doing the lit-
tle that had to be done at the facility; all invoices are en-
dorsed to the Internal Revenue Service. In addition, by April,
Respondent owed large sums of money. Accounting records2and letters sent to Respondent establish that, as of April, Re-
spondent was indebted to the following organizations in the
following approximate amounts:Small Business AdministrationÐ$260,000Internal Revenue ServiceÐ$140,000
New York StateÐ$33,000
Fulton County Economic Development Corp.Ð$73,000Amsterdam BankÐ$33,000
SuppliersÐ$140,000
The Union (dues)Ð$2,200Ruckel testified that Respondent's accounts receivable, atthat time, were about $7000. In 1988 and 1989, Ruckel's
yearly salary from Respondent was about $20,000. In 1990
he received no salary from Respondent and no dividends
were paid by Respondent to either he or Duchein.Ruckel testified that Respondent was ``still viable right upto April 26, before I wrote that letter.'' Even though he had
not obtained the orders he had hoped to get, in April he was
still negotiating with other firms who ``were talking about
supporting us and taking over the full year's production of 492DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
the factory ....'' When those negotiations were unsuccess-
ful, he wrote the April 27 letter: ``when those negotiations
had finally fallen through, we couldn't see our way through
to signing a three year agreement when we had no viable or-
ders in the house.'' Ruckel never disclosed the above de-
scribed accounting records, liens, or notices to the Union
prior to this hearing and never asked the Union for assistance
or concessions prior to writing the April 27 letter: ``I didn't,
frankly, know that they could help us or I might have ap-
proached them.'' The only testimony to rebut Ruckel's testi-
mony regarding Respondent's desperate financial condition is
Towne's testimony that: ``I believed and still believe that the
principals of this company have a lot of money and bled
Perrella and hid a lot of money.''IV. ANALYSISThere are two distinct violations alleged herein: the un-timely withdrawal from the Association on about May 4,
with the resulting refusal to abide by the terms of the agree-
ment reached by the Union and the Association on April 30,
and the refusal to negotiate with the Union about the effects
of its ceasing operations. Respondent's defense to the initial
allegation is that the ``unusual circumstances'' of its dire fi-
nancial situation should excuse what would otherwise be an
untimely withdrawal from the Association. Respondent, ap-
parently, has no defense to the remaining allegation.In Bonnano Linen Service v. NLRB, 454 U.S. 404 (1982),the Supreme Court cited with approval the guidelines set out
by the Board in Retail Associates, 121 NLRB 388, 395(1958) for withdrawal from multiemployer units. There the
Board stated:We would accordingly refuse to permit the with-drawal of an employer or a union from a duly estab-
lished multiemployer bargaining unit, except upon ade-
quate written notice given prior to the date set by the
contract for modification, or to the agreed-upon date to
begin the multiemployer negotiations. Where actual bar-
gaining negotiations based on the existing multiem-
ployer unit have begun, we would not permit, except on
mutual consent, an abandonment of the unit upon which
each side has committed itself to the other, absent un-
usual circumstances.In Bonnano, supra, the Supreme Court stated that ``un-usual circumstances will be found where an employer is sub-
ject to extreme financial pressures or where a bargaining unit
has been substantially fragmented.'' It is the former situation
we are involved with in the instant matter. Admittedly, Re-
spondent did not withdraw from the Association until after
negotiations had begun; in fact the letter was not received by
the Union until after the new agreement had been entered
into. The issue therefore is whether Respondent's financial
condition warrants it to be excused from this late exit from
the Association based upon its ``unusual circumstances,'' as
defined in Retail Associates, Bonnano, and later cases.In Hi-Way Billboards, 206 NLRB 22, 23 (1973), theBoard limited the application of the term ``unusual cir-
cumstances''to those cases in which the withdrawing employer hasbeen faced with dire economic circumstances, i.e., cir-cumstances in which the very existence of an employeras a viable business entity has ceased or is about to
cease. Thus, the Board has held that an employer may
withdraw from a multiemployer bargaining association
after negotiations with the union have begun where the
employer is subject to extreme economic difficulties
which result in an arrangement under the bankruptcy
laws; where the employer is faced with the imminent
prospect of such adverse economic conditions as would
require it to close its plant .... 
[Citations omitted.]Western Pacific Roofing Corp., 244 NLRB 501, 507(1979), citing Serv-All Co., 199 NLRB 1131 (1972), stated:Thus, the critical question is whether the very existenceof the employer has ceased or such cessation is immi-
nent. Mere business inconvenience or economic hard-
ship, or apprehension that bargaining is progressing to-
ward an agreement which would be economically
budensome, inability to maintain a competitive position
or other business exigencies will not justify an untimely
withdrawal from group bargaining.I find that Respondent's operation in April qualifies underthese definitions of ``unusual circumstances.'' There were no
longer any employees and Ruckel and Duchein were per-
forming whatever work they could on existing inventory
while endorsing the invoices to the Internal Revenue Service.
They had no income and were taking no salary. They had
debts of in excess of $800,000 (principally to governmental,
or quasi-governmental agencies) at the same time that Re-
spondent's accounts receivables were $7000. If this does not
constitute ``dire economic circumstances'' or ``extreme fi-
nancial pressures'' I don't know what does. I therefore find
that Respondent's financial situation comes within the
Board's application of unusual circumstances, but the inquiry
does not end there. I know of no Board decision where an
employer's untimely withdrawal from multiemployer bar-
gaining was excused for financial reasons under unusual cir-
cumstances, where the employer had not previously re-
quested assistance or concessions from the union. For exam-
ple, in U.S. Lingerie Corp., 170 NLRB 750 (1968), wherethe Board excused the employer's late withdrawal due to its
poor financial condition, the employer had unsuccessfully
sought the union's help in its effort to solve its financial dif-
ficulty. However, in Western Pacific, supra, the Board stated:Furthermore, the legitimacy of Respondent's economicdefense is placed in serious doubt by its failure to no-
tify the union of any financial difficulties prior to or
during the course of the negotiations, or to inform the
union that its refusal to sign the agreement was based
on financial difficulties.Not only did Respondent fail to inform the Union of its dif-ficult financial situation prior to withdrawing from the Asso-
ciation, but when asked if any of the Association's members
were losing money Peake, did not respond, and this was 2
weeks before Ruckel's letter of withdrawal. I therefore find
that by failing to request assistance or concessions from the
Union prior to its untimely withdrawal from the Association,
Respondent forfeited its right to be excused from this late
withdrawal for financial reasons. 493PERRELLA GLOVES3If no exceptions are filed as provided by Sec. 102.46 of the Board's Rulesand Regulations, the findings, conclusions, and recommended Order shall, as
provided in Sec. 102.48 of the Rules, be adopted by the Board and all objec-
tions to them shall be deemed waived for all purposes.Finally, Ruckel's letter dated April 27 is time-stampedMay 4 and that is the date that Towne testified he received
the letter. The new collective-bargaining agreement was rati-
fied and entered into by the Association and the Union 4
days earlier. As Administrative Law Judge Davidson stated
in Co-Ed Garment Co., 231 NLRB 848, 854 (1977):Here, assuming the economic circumstances Co-Ed wasfaced with and which existed before the start of bar-
gaining were dire and doomed its continued existence,
Co-Ed did not attempt to withdraw from multiemployer
bargaining until after the new agreement had been
reached and became effective. ``Unusual cir-
cumstances'' may justify withdrawal from bargaining
for a multiemployer agreement but not from an agree-
ment already reached. For, once an agreement is
reached, the employer who refuses to sign or abide by
the multi-employer contract is in no different position
from any individual employer who has bargained to a
contact and later seeks to renounce its terms.Respondent's renunciation of its membership in the Associa-tion was similarly late and, therefore, ineffective. I therefore
find that by attempting to withdraw from the Association
after it and the Union had reached agreement on a new con-
tract, and then refusing to abide by the terms of that contract,
Respondent violated Section 8(a)(1) and (5) of the Act.As to the remaining allegation, it is undisputed that whenRespondent ceased operating it did so without offering to
bargain with the Union over the effects of its decision, and
when Towne wrote to Respondent on May 7 demanding such
bargaining, Respondent never responded. First NationalMaintenance Corp. v. NLRB, 452 U.S. 666 (1981), requiressuch bargaining. I therefore find that by failing and refusing
to bargain over the effects of its closing, Respondent violated
Section 8(a)(1) and (5) of the Act.CONCLUSIONSOF
LAW1. The Respondent, Perrella Gloves/Jay Ruckel, Inc., d/b/aPerrella Gloves, is an employer engaged in commerce within
the meaning of Section 2(2), (6), and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. The following employees of the employer-members ofthe Association constitute a unit appropriate for purposes of
collective bargaining within the meaning of Section 9(b) of
the Act:All cutters, shavers, layers-off, operators and dayhands, excluding all other employees, executives and
supervisors as defined in the Act.4. At all times material, the Union has been the exclusiverepresentative of these employees for the purposes of collec-
tive bargaining within the meaning of Section 9(a) of the
Act.5. By attempting to withdraw from the Association afterthe commencement of negotiations for a new collective-bar-
gaining agreement, without the consent of the Union, Re-
spondent violated Section 8(a)(1) and (5) of the Act.6. By failing and refusing to bargain with the Union overthe effects of its decision to terminate unit operations at itsfacility, Respondent violated Section 8(a)(1) and (5) of theAct.7. The aforesaid are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.THEREMEDYHaving found that Respondent has engaged in unfair laborpractices, I shall recommend that it be ordered to cease and
desist therefrom and take certain affirmative action designed
to effectuate the policies of the Act. Having found that Re-
spondent's attempted withdrawal from the Association was
untimely (and unlawful) I shall recommend that Respondent
recognize and bargain with the Union as the exclusive bar-
gaining representative of its employees in the multiemployer
bargaining unit found appropriate, that, upon request by the
Union, it signs the new agreement and comply with its terms
and conditions both retroactively and for the balance of its
term, and make whole the employees in the appropriate unit
for any loss of wages or other benefits they may have suf-
fered as a result of Respondent's unlawful refusal to bargain
and make whole the Union for payments it failed to make
due to its failure to comply with the terms of the new agree-
ment.In addition, I shall recommend that Respondent bargainwith the Union, on request, about the effects on its shut-
down, and to pay its employees at the time amounts at the
rate of their normal wages when last in the Respondent's em-
ploy from 5 days after the date of the Board's Order until
the occurrence of the earliest of the following conditions: (1)
the date the Respondent bargains for agreement with the
Union on those subjects pertaining to the effects of the clos-
ing on its employees; (2) a bonfa fide impasse in bargaining;
(3) the failure of the Union to request bargaining within 5
days of the Board's Order, or to commence negotiations
within 5 days of the Respondent's notice of its desire to bar-
gain with the Union, or (4) the subsequent failure of the
Union to bargain in good faith.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended3ORDERThe Respondent, Perrella Gloves, Jay Ruckel, Inc., d/b/aPerrella Gloves, its officers, agents, successors, and assigns,
shall1. Cease and desist from
(a) Refusing to bargain collectively with the Union as theexclusive representative of the following employees of the
employer-members of Fulton County Glove Manufacturers,
Inc. (the Association): All cutters, shavers, layers off, opera-
tors and day hands, excluding all other employees, execu-
tives and supervisors as defined in the National Labor Rela-
tions Act.(b) Withdrawing from the multiemployer bargaining unitexcept upon adequate written notice given prior to the date
set by the contract for modification, or to the agreed-upon
date to begin the multiemployer negotiations; or except at
such other time as it may lawfully withdraw. 494DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4If this Order is enforced by a judgment of a United States court of appeals,the words in the notice reading ``Posted by Order of the National Labor Rela-
tions Board'' shall read ``Posted Pursuant to a Judgment of the United States
Court of Appeals Enforcing an Order of the National Labor Relations Board.''(c) Refusing to sign, and acknowledge that it is bound bythe terms of the collective-bargaining agreement between the
Union and the Association effective May 1, 1990.(d) Refusing to bargain with the Union regarding the ef-fects of its terminating its Gloversville, New York operation.(e) In any like or related manner interfering with, restrain-ing, or coercing its employees in the exercise of the rights
guaranteed them in Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Forthwith sign, and acknowledge that it is bound bythe terms of the collective-bargaining agreement between the
Union and the Association effective May 1, 1990, and com-ply with the terms and conditions thereof, both retroactively
and for the balance of its term.(b) Make its employees and the Union whole for any lossof wages and benefits they may have suffered as a result of
its failure to comply with the terms and conditions of the
above-described agreement in the manner set forth in the
remedy section of this decision.(c) Pay the employees whom it employed on April 27 theirnormal wages for the period as set forth above in the remedy
section of this decision.(d) Preserve and, on request, make available to the Boardand its agents, for examination and copying, all payroll
records, and reports and all other records required to ascer-
tain the amounts, if any, of any backpay due under the terms
of this recommended Order.(e) Post at its place of business in Gloversville, New York,copies of the attached notice marked ``Appendix.''4Copiesof the notice, on forms provided by the Regional Director for
Region 3, after being signed by the Respondent's authorized
representative, shall be posted by the Respondent imme-
diately upon receipt and maintained for 60 consecutive days
in conspicuous places including all places where notices to
employees are customarily posted. Reasonable steps shall be
taken by the Respondent to ensure that the notices are not
altered, defaced, or covered by any other material.(f) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.